Citation Nr: 1453996	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of arthrotomy of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for left knee instability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1980 to January 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board then remanded the Veteran's claims for further development in January 2014.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the January 2014 remand directives have not been adequately addressed.  Specifically, in the January 2014 remand, the Board requested that the AOJ first contact the Veteran regarding any additional healthcare providers who may have treated his knee injuries and provide notice of any unavailable records.  These records were to be obtained and associated with the claims file, to include any outstanding VA medical records.  

Then, after such development, a new VA examination was to be obtained, so that the new VA examiner would have the benefit of reviewing the Veteran's complete claims file prior to providing his or her opinions.  However, review of the claims file shows that the AOJ first obtained a VA examination and then associated additional medical records with the file in violation of the Board's remand directives and Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, with regard to the Veteran's TDIU claim, the Veteran underwent two VA examinations in February 2014, which evaluated the impact of his service-connected disabilities on his employability; one examination discussed the Veteran's knee injury only and the other examiner addressed his mood/depressive disorder.  Both examiners raised the possibility that the Veteran's individual disorders could impact his employability, but neither examiner provided a definitive opinion regarding a TDIU, nor did either examiner address the impact of both disabilities together on the employability of the Veteran.  As such, an additional opinion addressing the Veteran's TDIU claim should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected left knee disorder, to include the presence of any scars of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The rationale for all opinions expressed must be provided.  

3.  After the above development has been completed and all records associated with the claims file, the Veteran's claims file should be sent to an appropriate physician to offer an opinion regarding the Veteran's TDIU claim.  

The physician should discuss the functional impairment caused solely by the Veteran's service-connected disabilities - residuals of arthrotomy of the left knee, instability of the left knee, and mood disorder - and whether such renders the Veteran unable to secure or follow a substantially gainful occupation.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The recent VA examinations should be considered in forming the opinion.  

The rationale for all opinions expressed must be provided.  If the physician determines that additional examination is needed before he or she can reach an opinion, such should be scheduled.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



